18-12341-smb            Doc 105       Filed 01/22/19 Entered 01/22/19 15:44:18                    Main Document
                                                   Pg 1 of 10


 KLESTADT WINTERS JURELLER
 SOUTHARD & STEVENS, LLP
 Tracy L. Klestadt
 Joseph C. Corneau
 Christopher Reilly
 200 West 41st Street, 17th Floor
 New York, New York 10036
 Telephone: (212) 972-3000
 Facsimile: (212) 972-2245

 Attorneys for the Debtors and Debtors-in-Possession


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
                                                                    :
In re:                                                              : Chapter 11
                                                                    :
1141 REALTY OWNER LLC, et al.,                                      : Case No. 18-12341(SMB)
                                                                    :
                                    Debtors.                        : Jointly Administered
                                                                    :
------------------------------------------------------------------ X

              DEBTOR’S REPLY IN FURTHER SUPPORT OF OBJECTION TO
           CLAIM NO. 14 FILED BY WILMINGTON TRUST, N.A., SOLELY IN ITS
            CAPACITY AS TRUSTEE FOR THE BENEFIT OF THE REGISTERED
            HOLDERS OF WELLS FARGO COMMERCIAL MORTGAGE TRUST
         2015-C28, COMMERCIAL MORTGAGE PASS THROUGH CERTIFICATES,
            SERIES 2015-C28, SOLELY WITH RESPECT TO THE ISSUE OF THE
        ENFORCEABILITY OF THE “YIELD MAINTENANCE DEFAULT PREMIUM”

            1141 Realty Owner LLC (“Debtor”)1, one of the debtors and debtors-in-possession in the

 above captioned cases (the “Chapter 11 Cases”), hereby submits this reply in further support of

 its objection (the “Objection”)2 to the claim of the Wilmington Trust, N.A., solely in its capacity

 as Trustee for the benefit of the Registered Holders of Wells Fargo Commercial Mortgage Trust



 1
   The Debtors herein and the last four digits of their respective tax identification number are: 1141 Realty Owner
 LLC (1804) and Flatironhotel Operations LLC (4773). The Debtors’ principal place of business is 9 West 26th Street
 a/k/a 1141 Broadway, New York, New York.
 2
     Capitalized terms used but not otherwise defined herein shall have the meanings given to them in the Objection.
18-12341-smb       Doc 105     Filed 01/22/19 Entered 01/22/19 15:44:18         Main Document
                                            Pg 2 of 10


 2015-C28, Commercial Mortgage Pass Through Certificates, Series 2015-C28 (“Claimant”), and

 respectfully states as follows:

                                        BACKGROUND

 The Loan Agreement and Lender’s Acceleration

        1.      The Debtor is party to a certain Loan Agreement (“Loan Agreement”), dated as of

 April 16, 2015, between the Debtor as borrower and Rialto Realty Finance, LLC, as lender

 (“Rialto”) in the original principal amount of $22,500,000. Subsequent to the Loan Agreement,

 through a series of assignments Rialto assigned its rights in the Loan Agreement and related

 documents to Wilmington Trust, N.A., solely in its capacity as Trustee for the Benefit of the

 Registered Holders of Wells Fargo Commercial Mortgage Trust 2015-C28, Commercial

 Mortgage Pass-Through Certificates, Series 2015-C28, and RMezz Flatiron LLC together, the

 “Lender”).

        2.      On September 15, 2017, the Lender sent a Notice of Default and Acceleration (the

 “Acceleration Notice”) to Owner, notifying Owner that Lender “hereby accelerates and demands

 immediate repayment in full of the entire outstanding indebtedness due under the Note, the

 Mortgage, and the Loan Documents. . . .” See Claim, Exhibit H.

 The Bankruptcy Case

        3.      On July 31, 2018 (the “Petition Date”), the Debtor filed a voluntary petition for

 relief under Chapter 11 of the Bankruptcy Code. The Debtor continues to manage and operate its

 business as debtor-in-possession.

        4.      The United States Trustee has not appointed an official creditors’ committee in

 the Chapter 11 Cases. No trustee or examiner has been appointed in the Chapter 11 Cases.

        5.      On November 2, 2018, Claimant filed its claim (the “Claim”) against the Debtor



                                                2
18-12341-smb      Doc 105     Filed 01/22/19 Entered 01/22/19 15:44:18            Main Document
                                           Pg 3 of 10


 with the Clerk (the “Clerk”) of the United States Bankruptcy Court for the Southern District of

 New York (the “Court”). The Claim was designated as Claim No. 14 by Omni Consulting Inc.,

 the Debtor’s claim and noticing agent.

        6.      On November 16, 2018, the Debtor filed an objection to the Claim [Docket No.

 84) on the bases that (i) the Lender had not provided sufficient documentation to prove the

 amount due to the Lender with respect to the Claim; and (ii) the Lender is not entitled to payment

 of the Yield Maintenance Default Premium as that term is defined in the Loan Agreement (the

 “Yield Maintenance Default Premium”).

        7.      On December 13, 2018, the Lender filed its response to the Debtor’s objection

 (the “Response”) [Docket No. 94].

        8.      On January 11, 2019 the Court entered an order (Docket No. 100) which (i)

 provided that the Court would treat the Response as a motion for summary judgment pursuant to

 Federal Rule of Bankruptcy Procedure 9014 solely with respect to issues relating to the Yield

 Maintenance Default Premium; and (ii) set a briefing schedule for determination of such

 summary judgment motion.

   THE YIELD MAINTENANCE DEFAULT PREMIUM SHOULD BE DISALLOWED

        9.      As conceded by the Lender in the Response, “when a lender exercises its option

 to accelerate a loan, that acceleration date becomes the maturity date, and the entire debt

 becomes due. By accelerating the loan, the lender elects ‘to give up [its] future income stream in

 favor of having an immediate right to collect [its] entire debt.’ Accordingly, a borrower's

 repayment after acceleration is not considered voluntary and does not trigger the lender's right to

 prepayment consideration.” In re S. Side House, LLC, 451 B.R. 248, 268 (Bankr. E.D.N.Y. 2011)

 (quoting In re Solutia Inc., 379 B.R. 473 (Bankr. S.D.N.Y. 2007)); see also Momentive



                                                 3
18-12341-smb      Doc 105      Filed 01/22/19 Entered 01/22/19 15:44:18            Main Document
                                            Pg 4 of 10


 Performance Materials Inc. v. BOKF, NA, et al., 874 F.3d 787 (2d Cir. 2016).

        10.     The two exceptions to this general rule are if (i) the parties expressly agree that

 the prepayment consideration remains due even after acceleration of the debt; or (ii) sufficient

 evidence is presented to show that the borrower intentionally defaulted on the loan in order to

 cause the acceleration of the debt in an effort to avoid payment of the prepayment consideration.

        11.     Based upon the terms of the Loan Agreement, the Yield Maintenance Default

 Premium portion of the Claim should be disallowed because: (a) the Loan Agreement does not

 expressly provide for the availability of the Yield Maintenance Default Premium after the

 Lender accelerated the debt; and (b) the Debtor did not intentionally cause the debt to be

 accelerated for the purpose of evading the payment of the Yield Maintenance Default Premium.

 The Loan Agreement Does Not Specifically Provide for
 “Yield Maintenance Default Premium” After the Lender’s Voluntary Acceleration of the Debt

        12.     Courts will generally allow a prepayment premium after the lender’s election to

 accelerate the debt only if “the loan agreement expressly requires it.” U.S. Bank. Nat’l Ass’n v. S.

 Side House, LLC, 451 B.R. 248, 267 (Bankr. E.D.N.Y 2011) (emphasis supplied). In each of the

 cases in which courts have upheld the validity of a prepayment premium subsequent to

 acceleration of the debt, including those cited by the Lender in the Response, the loan agreement

 expressly provides that such premiums are due after acceleration by using some variant of the

 word “acceleration.” See In re Madison 92nd St. Assocs. LLC, 472 B.R. 189, 197 (Bankr.

 S.D.N.Y. 2012) (loan agreement provided that “[i]f the Loan is accelerated during the Lockout

 Period for any reason other than casualty or condemnation, Borrower shall pay, in addition to all

 other amounts outstanding under the Loan documents, a prepayment premium equal to five

 percent (5%) of the outstanding balance of the Loan.”) (emphasis supplied); In re 400 Walnut

 Associates, L.P., 461 B.R. 308 (Bankr. E.D. Pa. 2011), rev’d on other grounds, 473 B.R. 603


                                                  4
18-12341-smb      Doc 105     Filed 01/22/19 Entered 01/22/19 15:44:18            Main Document
                                           Pg 5 of 10


 (E.D. Pa 2012) (note provided that “upon Lender's exercise of any right of acceleration under

 this Note, Borrower shall pay to Lender, in addition to the entire unpaid principal balance of this

 Note outstanding at the time of the acceleration, (A) all accrued interest and all other sums due

 Lender under this Note and the other Loan Documents, and (B) the prepayment premium

 calculated pursuant to Schedule A”) (emphasis supplied); SO/Bluestar, LLC v. Canarsie Hotel

 Corp., 2006 NY Slip Op 7864, 33 A.D.3d 986, 987 (2d. Dept. 2016) (finding that the “note

 contained an express provision providing for the payment of prepayment consideration in the

 event of acceleration upon default, and such a provision is enforceable”) (emphasis supplied); E.

 Sav. Bank v. Munson, 50 Conn. Supp. 374, 932 A.2d 1079, 1084 (Conn. Super. Ct. 2007) (stating

 that where the parties' agreement "expressly provides for imposition of a prepayment premium

 upon acceleration, that premium is required to be included in the final foreclosure judgment")

 (emphasis supplied); Westmark Commercial Mortg. Fund IV v. Teenform Assocs., Ltd. P'ship,

 362 N.J. Super. 336, 343, 827 A.2d 1154, 1158 (Super. Ct. App. Div. 2003) (loan agreement

 provided that “borrower specifically acknowledges and agrees that it shall be liable for the

 prepayment premium on any acceleration of this note in accordance with its terms at any time.)

 (emphasis supplied); Matter of Schaumburg Hotel Owner Ltd. Partnership, 97 BR 943, 953

 (Bankr. N.D. Ill. 1989) (loan agreement provided that the borrower “agrees that the prepayment

 premium mentioned hereinabove shall be due and payable whether said payment is voluntary or

 the result of prepayment created by the exercise of any acceleration clause after a default

 provided for hereunder or under the Mortgage or Security Documents”) (emphasis supplied).

        13.     In fact, in the only case cited by Lender in which some form of the word

 acceleration is not specifically contained in the applicable provision, In re AE Hotel Venture, 321

 B.R. 209, 218 (Bankr. N.D. Ill. 2005), the Court determined that the language of the loan



                                                 5
18-12341-smb      Doc 105     Filed 01/22/19 Entered 01/22/19 15:44:18           Main Document
                                           Pg 6 of 10


 documents made the acceleration of the debt irrelevant because the prepayment premium was

 only due and owing if the entire debt was repaid “at any time prior to a sale of the Mortgaged

 Property . . ., either through foreclosure or the exercise of the other remedies available to [the

 lender] under the Mortgage.” Id. at 218. The court stated that the relevant provisions “describe a

 sale resulting from [the lender’s] use of its remedies under the [m]ortgage,” and that any

 prepayment prior to such a sale would trigger the prepayment premium. Id. at 219. In the

 relevant provision in AE Hotel, it is clear that, for example, at any time during the foreclosure

 proceedings prior to a sale (which would be after acceleration of the debt) the borrower could

 have paid the debt in full and had agreed to pay the prepayment premium in such a scenario.

 Thus, the provision itself anticipated the payment of the premium subsequent to the acceleration

 of the debt.

        14.     Here, the parties did not specifically agree that the Yield Maintenance Default

 Premium would be due after the Lender’s voluntary election to accelerate the debt. Section 2.3.3

 of the Loan Agreement states:

                2.3.3 Prepayments After Default. If, following an Event of Default
                which occurs prior to Free Window Date, payment of all or any
                part of the Debt is tendered by Borrower or otherwise recovered by
                Lender, such tender or recovery shall be deemed a voluntary
                repayment by Borrower in violation of the prohibition against
                prepayment set forth in Section 2.3.1 and Borrower shall pay, in
                addition to the Debt, (i) an amount equal to the Yield Maintenance
                Default Premium, (ii) all accrued and unpaid interest on the
                Outstanding Principal Balance through and including the last day
                of the Accrual Period related to the Payment Date next occurring
                following the date of prepayment (or, if such prepayment occurs
                on a Payment Date, through and including the last day of the
                Accrual Period related to such Payment Date), and (iii) all other
                sums due and payable under this Agreement, the Note and other
                Loan Documents. Lender shall notify Borrower of the amount and
                the basis of determination of the required prepayment
                consideration.



                                                 6
18-12341-smb         Doc 105        Filed 01/22/19 Entered 01/22/19 15:44:18                      Main Document
                                                 Pg 7 of 10


          15.      The term “Event of Default” is defined in Section 7.1 of the Loan Agreement

 through a laundry list of potential defaults, and Section 7.2 states that upon an Event of Default

 the Lender retains all of its remedies in law and equity, to be exercised at its sole discretion,

 including “declaring the Debt to be immediately due and payable. . . .” See Loan Agreement,

 Section 7.2.

          16.      Although the parties agreed that “following an Event of Default” and “payment of

 all or any part of the Debt” the Yield Maintenance Default Premium would be due, the word

 “acceleration” is conspicuously absent from Section 2.3.3. Importantly, as the Response clearly

 points out, acceleration of the debt is an elective remedy of the Lender after an Event of Default,

 rather than automatic one, which remedy the Lender exercised through the Acceleration Notice.3

          17.      As stated by the Second Circuit in Momentive Performance Materials Inc. v.

 BOKF, NA, et al., 874 F.3d 787 (2d Cir. 2016), the Lender’s voluntarily acceleration “changed

 the date of maturity from some point in the future…to an earlier date based on the debtor’s

 default under the contract….” Id. at 802 (quoting In re AMR Corp., 730 F.3d 88 (2d Cir. 2013)).

 By voluntarily accelerating the debt due under the Loan Agreement, the Lender exercised its

 option to declare the debt due and payable as of the Acceleration Notice, and therefore forfeited

 its right to receive the Yield Maintenance Default Premium.

          18.      Moreover, by the Loan Agreement’s own terms, the Yield Maintenance Default

 Premium becomes due only if two separate conditions precedent are satisfied. First, there must

 be have been an Event of Default under the Loan Agreement and second, following that Event of



 3
   Interestingly, the Acceleration Notice made a demand for “immediate repayment in full of the entire outstanding
 indebtedness due under the Note, the Mortgage, and the Loan Documents in the principal sum of $24,209,357.00
 together with all accrued interest thereon (which interest continues to accrue at the default rate as set forth in the
 Loan Documents), and all other sums due under the Loan Documents,” see Acceleration Notice, pg. 2, but does
 demand payment of the Yield Maintenance Default Premium which the Lender now essentially contends
 automatically became due and owing upon acceleration.

                                                           7
18-12341-smb         Doc 105       Filed 01/22/19 Entered 01/22/19 15:44:18                    Main Document
                                                Pg 8 of 10


 Default, “payment of all or any part of the Debt [must be] tendered by Borrower or otherwise

 recovered by Lender.” See Loan Agreement, Section 2.3.3. The Lender sent the Debtor the

 Acceleration Notice (for non-monetary breaches of the Loan Agreement), thus both declaring an

 Event of Default and simultaneously accelerating the debt. Accordingly, there was no (and

 could not have been) “payment of all or any part of the Debt” between the Event of Default and

 the acceleration which would have triggered the Yield Maintenance Default Premium, and the

 Yield Maintenance Default Premium therefore was not due and payable at the time of

 acceleration.4

 Lender has Not Provided Any Evidence that the Debtor
 Intentionally Defaulted to Avoid Payment of the Yield Maintenance Default Premium

         19.      Although the Lender claims that “[c]ourts have also not permitted borrowers to

 circumvent yield maintenance premiums when the borrower’s voluntary actions cause the

 defaults,” see Response, ¶29, in those cases there was proof submitted to show that the borrower

 entered into some sort of sale, spinoff, or liquidation transaction that frustrated the lender’s

 collection and enforcement efforts, thus breaching the agreement and causing the acceleration.

 See Wilmington Sav. Fund Soc'y v. Cash Am. Int'l, Inc., No. 15-CV-5027 (JMF), 2016 U.S. Dist.

 LEXIS 127421, at *29 (S.D.N.Y. Sep. 19, 2016) (enforcing a make-whole premium where “the

 transaction disposed of significant property (and for no consideration), reduced [the borrower’s]

 future expected income, and materially changed its financial condition”); see also Sharon Steel

 Corp. v. Chase Manhattan Bank, N.A., 691 F.2d 1039, 1053 (2d Cir. 1982) (awarding


 4
   To the extent that the Court determines that, pursuant to the terms of the Loan Agreement, the Yield Maintenance
 Default Premium became due prior to the Acceleration Notice because the Debtor made its regular loan payments
 after an Event of Default, the Yield Maintenance Default Premium must be considered an unenforceable penalty
 because the proposed damages here are plainly disproportionate to the Lender’s loss absent a prepayment of the debt
 in full. See In re S. Side House, LLC, 451 B.R. 248, 270 (Bankr. E.D.N.Y. 2011) (“a prepayment premium is
 enforceable ‘where (1) actual damages may be difficult to determine and (2) the sum stipulated is not 'plainly
 disproportionate' to the possible loss.’”) (quoting In re United Merchs. & Mfrs., Inc., 674 F.2d 134, 142 (2d Cir.
 1982).

                                                         8
18-12341-smb      Doc 105     Filed 01/22/19 Entered 01/22/19 15:44:18           Main Document
                                           Pg 9 of 10


 redemption premium when the default “stemmed from the plan of voluntary liquidation approved

 on March 26, 1979, followed by the unsuccessful attempt to invoke the successor obligor

 clauses.”). Here, the Lender called a non-monetary default and elected to accelerate the debt and

 commence a foreclosure, rather than the Debtor actively taking steps to breach the agreement for

 its own benefit. In fact, if the Lender had not sent the Acceleration Notice and pursued the

 foreclosure, the Debtor may have continued to be timely with all of its payments to Lender.

        20.     Moreover, removing the “intent” requirement from the avoidance of prepayment

 premiums would be illogical and would essentially ignore all case law on this subject. If, as the

 Lender suggests, the intent of the borrower is irrelevant in the analysis of the avoidance of a

 prepayment premium, then borrowers would always be required to pay prepayment premiums

 after acceleration because a borrower would always be in a better position if the premium was

 not due. That is clearly not the law in New York or the Second Circuit, as in a multitude of cases

 cited herein the court limited or refused to enforce prepayment premiums after a lender’s

 acceleration of the debt. See, e.g., Momentive Performance Materials Inc. v. BOKF, NA, et al.,

 874 F.3d 787 (2d Cir. 2016); In re AMR Corp., 730 F.3d 88 (2d Cir. 2013); Nw. Mut. Life Ins.

 Co., 816 N.Y.S.2d 831 (Sup. Ct. 2006).

                              [remainder of page intentionally blank]




                                                 9
18-12341-smb      Doc 105     Filed 01/22/19 Entered 01/22/19 15:44:18             Main Document
                                           Pg 10 of 10


        WHEREFORE, Debtor respectfully requests that this Court (a) enter an order

 determining that the Yield Maintenance Default Premium is not due and owing to the Lender,

 and (b) grant Debtor such other relief as the Court deems just and proper.

 Dated: New York, New York
        January 22, 2019
                                                  KLESTADT WINTERS JURELLER
                                                  SOUTHARD & STEVENS, LLP


                                            By: Tracy L. Klestadt
                                                Tracy L. Klestadt
                                                Joseph C. Corneau
                                                Christopher Reilly
                                                200 West 41st Street, 17th Floor
                                                New York, New York 10036
                                                Tel: (212) 972-3000
                                                Fax: (212) 972-2245
                                                Email: tklestadt@klestadt.com
                                                        jcorneau@klestadt.com
                                                       creilly@klestadt.com

                                                  Attorneys for the Debtor and
                                                  Debtor-in-Possession




                                                10
